NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RECKITT BENCKISER INC.,
Plain,tiff-Appellant,
V.
WATSON LABORATORIES, INC. - FLORIDA,
Defendant-Appellee. '
2011-1231
Appeal from the United States District Court for the
Southern District of Fl0rida in case no. 09-CV-60609,
Judge William P. Dimitrou1eas.
ON MOTION
Bef0re BRYSON, Circuit Judge.
0 R D E R
Reckitt Benckiser Inc. moves to expedite "a1l aspects of
this appeal, including the briefing schedule and oral argu-
ment."
Upon consideration thereof
IT ls ORDERED THAT:

RECKITT BENCKISER v. WATSON LABS 2
The motion is granted in part. Reckitt’s opening brief
is due by March 17, 2011. Watson Laboratories, lnc. -
Florida’s brief is due no later than April 18, 2011.
Reckitt’s reply brief and the joint appendix are due no
later than April 29, 2011. Briefs should be served by an
expedited method. The case will be scheduled for the
June 2011 oral argument calendar.
FoR THE CoURT
MAR 0 8 2011 lsi Jan H0rbaly
Date J an Horbaly
C1erk
ccc Domir1ick A. Conde, Esq. ' n
B- J€I"f€1'SO11 BO§gS, Jr_, ESq- v.s. count ol='£Axl=?PEALs ron
THE FEDEHAL C|RCUlT
sl9
MAR 0 8 2011
1AN HORBAl.¥
C|.Ei’K